Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Communication on 07/18/2022  with claims 1-20 are pending in the Application. 
	Applicant argument in the response filed on 07/18/2022 are persuasive, therefore the rejections to the claims by the Office Action issued on 04/22/20222 is withdrawn. 

Reason for allowance
 
 
2.	Claims 1-20  are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-15:
 None of the references of record teaches or suggests the claimed front-side type image sensor having the limitations:
--"a P+ type doped semiconducting epitaxial layer over the support substrate, an electrically insulating layer over the P+ type doped semiconducting epitaxial layer, and
 a semiconducting active layer over the electrically insulating layer; and
a matrix array of photodiodes in the active layer of the substrate.”--.
In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 16-20:
 None of the references of record teaches or suggests the claimed front-side type image sensor having the limitations:
--"an epitaxial layer located adjacent to the support substrate, the epitaxial layer comprising a semiconductor material doped with a P type dopant at a concentration greater than 1015 atoms/cm3;
 	an electrically insulating material located on a side of the epitaxial layer opposite the support substrate; and
 an active layer comprising a semiconductor material located on a side of the electrically insulating material opposite the epitaxial layer, the active layer comprising an array of photodiodes. “--.
In combination with all other limitations as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached On Monday-Friday 9.30 AM- 6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
    

               /THINH T NGUYEN/               Primary Examiner, Art Unit 2897